J-A26022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LESA SADOWSKI                           :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JAMES J. SADOWSKI                       :    No. 790 WDA 2018

                    Appeal from the Decree May 1, 2018
    In the Court of Common Pleas of Erie County Civil Division at No(s):
                               11760-2016


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

JUDGMENT ORDER BY SHOGAN, J.:                     FILED OCTOBER 17, 2018

     Lesa Sadowski (“Wife”) twice raised a claim for alimony in the trial court.

Petition to Amend the Motion for Appointment of Master, 7/20/17; Petition to

Amend the Motion for Appointment of Master, 9/21/17. The trial court twice

referred Wife’s claim for alimony to the Master, Ralph R. Riehl, III. Order,

7/20/17; Order 9/21/17.

     Where a claim for alimony has been referred to a master, Pa.R.C.P.

1920.54 requires the master to include in his report a separate section

captioned “Alimony,” which addresses the nature, amount, duration and

manner of payment of alimony, if any, and the reasons for the recommended

denial or award of alimony. Pa.R.C.P. 1920.54(b)(3), (4).

     Here, Master Riehl’s report does not include a separate section

addressing Wife’s claim for alimony.    Wife filed Exceptions to the Master’s
J-A26022-18


report, wherein she challenged his failure to address her claim for alimony.

Exceptions to Master’s Report, 1/17/18, at ¶ 1. The trial court denied Wife’s

exceptions.   Order, 4/20/18.     Additionally, the trial court did not file a

Pa.R.A.P. 1925(a) opinion. Consequently, we have no ruling on Wife’s claim

for alimony or decision explaining the trial court’s denial of Wife’s exceptions.

Given the fact that Wife’s claim for alimony is still outstanding, the May 1,

2018 decree is not a final order. Pa.R.A.P. 341(b)(1). Therefore, we quash.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2018




                                      -2-